EXHIBIT 10.4
Amendments to the 1997 Stock Incentive Plan, 2000 Stock Incentive Plan and 2007
Stock Incentive Plan
     NOW THEREFORE, BE IT RESOLVED, that Section 5.2(b) of the 1997 Plan is
amended to read as follows:
“(b) If (1) a tender offer to purchase for cash all the outstanding shares of
common stock of the Company shall be commenced, (2) the Company shall be a party
to any reorganization in which it does not survive, including a merger,
consolidation, or acquisition of the stock or substantially all the assets of
the Company, or (3) the Company shall be party to any reorganization in which it
does survive, including a merger, consolidation or acquisition of the stock or
substantially all the assets, but in which the outstanding shares of the Company
are converted into cash as a result of the transaction (in the case of clause
(1), (2) or (3), the “Transaction”), the Board, in its sole discretion, may:
(i) notwithstanding any other provisions hereof, declare that all Options
granted under the Plan shall become exercisable immediately notwithstanding the
provisions of the respective Option Agreements regarding exercisability, that
all such Options shall terminate a specified period of time after the Committee
gives written notice of the immediate right to exercise such Options and of the
decision to terminate all Options not exercised within such period, and that all
then-remaining restrictions pertaining to Awards under the Plan shall
immediately lapse; or
(ii) notify all Grantees that all Options or Awards granted under the Plan shall
be assumed by the successor corporation or substituted on an equitable basis
with options or restricted stock issued by such successor corporation; or
(iii) declare that all Options granted under the Plan that are outstanding as of
the date of such declaration, shall, upon the commencement of a tender offer to
purchase for cash all the outstanding shares of common stock of the Company (the
“Offer”) (provided that the time of the acceptance for payment of such shares
pursuant to the Offer (the “Acceptance Time”) occurs), (1) in accordance with
the terms of the award agreements relating thereto, (x) become 100% vested and
(y) be exercisable at any time prior to the Acceptance Time (such period, the
“Option Exercise Period”), and (2) to the extent not exercised within the Option
Exercise Period, at the effective time of the Transaction (the “Effective
Time”), be terminated and converted into the right to receive a cash payment
equal to the product of (A) the number of shares of Stock subject to such
Option, multiplied by (B) the value of the consideration being paid for each
share of Stock in connection with the Transaction minus the per share exercise
price of such Option; provided that if the per share exercise price of an Option
exceeds the value of the consideration being paid for each share of Stock, then
such “out-of-the-money” Option shall be cancelled without payment of any
consideration with respect thereto. For purposes hereof, all determinations of
value by the Board shall conclusively be deemed valid.”

 



--------------------------------------------------------------------------------



 



     FURTHER RESOLVED, that Section 5.2(b) of the 2000 Plan is amended to read
as follows:
“(b) If (1) a tender offer to purchase for cash all the outstanding shares of
common stock of the Company shall be commenced, (2) the Company shall be a party
to any reorganization in which it does not survive, including a merger,
consolidation, or acquisition of the stock or substantially all the assets of
the Company, or (3) the Company shall be party to any reorganization in which it
does survive, including a merger, consolidation or acquisition of the stock or
substantially all the assets, but in which the outstanding shares of the Company
are converted into cash as a result of the transaction (in the case of clause
(1), (2) or (3), the “Transaction”), the Board, in its sole discretion, may:
(i) notwithstanding any other provisions hereof, declare that all Options
granted under the Plan shall become exercisable immediately notwithstanding the
provisions of the respective Option Agreements regarding exercisability, that
all such Options shall terminate a specified period of time after the Committee
gives written notice of the immediate right to exercise such Options and of the
decision to terminate all Options not exercised within such period, and that all
then-remaining restrictions pertaining to Awards under the Plan shall
immediately lapse; or
(ii) notify all Grantees that all Options or Awards granted under the Plan shall
be assumed by the successor corporation or substituted on an equitable basis
with options or restricted stock issued by such successor corporation; or
(iii) declare that all Options granted under the Plan that are outstanding as of
the date of such declaration, shall, upon the commencement of a tender offer to
purchase for cash all the outstanding shares of common stock of the Company (the
“Offer”) (provided that the time of the acceptance for payment of such shares
pursuant to the Offer (the “Acceptance Time”) occurs), (1) in accordance with
the terms of the award agreements relating thereto (x) become 100% vested and
(y) be exercisable at any time prior to the Acceptance Time (such period, the
“Option Exercise Period”), and (2) to the extent not exercised within the Option
Exercise Period, at the effective time of the Transaction (the “Effective
Time”), be terminated and converted into the right to receive a cash payment
equal to the product of (A) the number of shares of Stock subject to such
Option, multiplied by (B) the value of the consideration being paid for each
share of Stock in connection with the Transaction minus the per share exercise
price of such Option; provided that if the per share exercise price of an Option
exceeds the value of the consideration being paid for each share of Stock, then
such “out-of-the-money” Option shall be cancelled without payment of any
consideration with respect thereto. For purposes hereof, all determinations of
value by the Board shall conclusively be deemed valid.”
     FURTHER RESOLVED, that Section 5.2(b) of the 2007 Plan is amended to read
as follows:

 



--------------------------------------------------------------------------------



 



“(b) If (1) a tender offer to purchase for cash all the outstanding shares of
common stock of the Company shall be commenced, (2) the Company shall be a party
to any reorganization in which it does not survive, including a merger,
consolidation, or acquisition of the stock or substantially all the assets of
the Company, or (3) the Company shall be party to any reorganization in which it
does survive, including a merger, consolidation or acquisition of the stock or
substantially all the assets, but in which the outstanding shares of the Company
are converted into cash as a result of the transaction (in the case of clause
(1), (2) or (3), the “Transaction”), the Board, in its sole discretion, may:
(i) notwithstanding any other provisions hereof, declare that all Options
granted under the Plan shall become exercisable immediately notwithstanding the
provisions of the respective Option Agreements regarding exercisability, that
all such Options shall terminate a specified period of time after the Committee
gives written notice of the immediate right to exercise such Options and of the
decision to terminate all Options not exercised within such period, and that all
then-remaining restrictions pertaining to Awards under the Plan shall
immediately lapse; or
(ii) notify all Grantees that all Options or Awards granted under the Plan shall
be assumed by the successor corporation or substituted on an equitable basis
with options or restricted stock issued by such successor corporation; or
(iii) declare that all Options granted under the Plan that are outstanding as of
the date of such declaration, shall, upon the commencement of a tender offer to
purchase for cash all the outstanding shares of common stock of the Company (the
“Offer”) (provided that the time of the acceptance for payment of such shares
pursuant to the Offer (the “Acceptance Time”) occurs), (1) in accordance with
the terms of the award agreements relating thereto (x) become 100% vested and
(y) be exercisable at any time prior to the Acceptance Time (such period, the
“Option Exercise Period”), and (2) to the extent not exercised within the Option
Exercise Period, at the effective time of the Transaction (the “Effective
Time”), be terminated and converted into the right to receive a cash payment
equal to the product of (A) the number of shares of Stock subject to such
Option, multiplied by (B) the value of the consideration being paid for each
share of Stock in connection with the Transaction minus the per share exercise
price of such Option; provided that if the per share exercise price of an Option
exceeds the value of the consideration being paid for each share of Stock, then
such “out-of-the-money” Option shall be cancelled without payment of any
consideration with respect thereto. For purposes hereof, all determinations of
value by the Board shall conclusively be deemed valid.”

 